       Case 4:20-cv-02078-MWB Document 145 Filed 11/16/20 Page 1 of 4




               UNITED STATES DISTRICT COURT FOR THE
                 MIDDLE DISTRICT OF PENNSYLVANIA

Donald J. Trump for President, Inc.,
Lawrence Roberts, and David John Henry,
            Plaintiffs,
       v.
Kathy Boockvar, in her capacity as Secretary
of the Commonwealth of Pennsylvania,
Allegheny County Board of Elections,
Centre County Board of Elections, Chester        No. 4:20-cv-02078-MWB
County Board of Elections, Delaware              (Judge Matthew W. Brann)
County Board of Elections, Montgomery
County Board of Elections, Northampton
County Board of Elections, and Philadelphia
County Board of Elections,
            Defendants,
       v.
DNC Services Corporation/Democratic
National Committee,
            Intervenor-Defendant.

   INTERVENOR-DEFENDANT DNC’S CONDITIONAL MOTION TO
       DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

      Intervenor-Defendant DNC Services Corporation/Democratic National

Committee, by and through undersigned counsel, hereby moves for dismissal of the

Amended Complaint in this action, Dkt. 125, pursuant to Rule 12(b) of the Federal

Rules of Civil Procedure.

      The Amended Complaint adds no new claims for relief and significantly

narrows Plaintiffs’ operative allegations to a single count under the Fourteenth
       Case 4:20-cv-02078-MWB Document 145 Filed 11/16/20 Page 2 of 4




Amendment’s Equal Protection Clause.1 Accordingly, and as explained in

Intervenor-Defendant DNC’s Reply in Support of Motion to Dismiss or in the

Alternative DNC’s Memorandum of Law in Support of Conditional Motion to

Dismiss Plaintiffs’ Amended Complaint, Intervenor-Defendant believes that its prior

motion to dismiss the original complaint should be granted to dismiss the Amended

Complaint. See Dkt. 105. Should the Court conclude that the previously-filed motion

cannot lie against the Amended Complaint, Intervenor-Defendant has filed this

conditional motion to dismiss the Amended Complaint. In accordance with Local

Rule 7.5, the grounds supporting this motion are set forth in the Reply in Support of

Motion to Dismiss or in the Alternative DNC’s Memorandum of Law in Support of

Conditional Motion to Dismiss Plaintiffs’ Amended Complaint.




1
  Plaintiffs also maintain a count under the Electors and Elections Clauses, U.S.
Const. art. I, § 4; id. art. II, § 1, but Plaintiffs have acknowledged that they lack
standing to assert this claim under Bognet v. Sec’y of the Commonwealth, No. 20-
3214, 2020 WL 6686120 (3d Cir. Nov. 13, 2020) and stated that the claim is included
solely “to preserve it for appellate review.” See Pls.’ Opp. at 2 n.1.
      Case 4:20-cv-02078-MWB Document 145 Filed 11/16/20 Page 3 of 4




Dated: November 16, 2020              Respectfully submitted,

Marc E. Elias*                        /s/ Clifford B. Levine
Uzoma Nkwonta*
Lalitha D. Madduri*                   Clifford B. Levine (PA ID No. 33507)
John M. Geise*                        Robert M. Linn (PA ID 44677)
PERKINS COIE LLP                      Alex M. Lacey (PA ID No. 313538)
700 Thirteenth St., N.W., Suite 800   Kyle J. Semroc (PA ID No. 326107)
Washington, D.C. 20005-3960           DENTONS COHEN & GRIGSBY P.C.
Telephone: (202) 654-6200             625 Liberty Avenue
Facsimile: (202) 654-9959             Pittsburgh, PA 15222-3152
MElias@perkinscoie.com                Telephone: (412) 297-4998
UNkwonta@perkinscoie.com              Clifford.levine@dentons.com
LMadduri@perkinscoie.com              Robert.linn@dentons.com
JGeise@perkinscoie.com                Alex.lacey@dentons.com
                                      Kyle.semroc@dentons.com

                                      Seth P. Waxman*
                                      Ari Holtzblatt*
                                      WILMER CUTLER PICKERING HALE
                                      AND DORR LLP
                                      1875 Pennsylvania Ave. N.W.
                                      Washington, D.C. 20006
                                      Telephone: (202) 663-6000
                                      Seth.Waxman@wilmerhale.com
                                      Ari.Holtzblatt@wilmerhale.com

                                      Counsel for Intervenor-Defendant DNC

                                      *Special Admission
       Case 4:20-cv-02078-MWB Document 145 Filed 11/16/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document, memorandum in

support, and proposed order were electronically filed on November 16, 2020, via the

Court’s CM/ECF System, which will send notification of such filing to counsel of

record for Plaintiffs.



                                      /s/ Clifford B. Levine
                                      Counsel for Intervenor-Defendant DNC
